 



EXHIBIT 10.4
 
CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT
 

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     This Contribution, Conveyance and Assumption Agreement, dated as of
January 31, 2006, is entered into by and among F. WILLIAM GRUBE, an individual
(“Grube”), JANET KRAMPE GRUBE, an individual (“Grube Wife”), JANET KRAMPE GRUBE
GRANTOR RETAINED ANNUITY TRUST DATED JANUARY 31, 2002, an Indiana trust (“Grube
Trust I”), JANET KRAMPE GRUBE GRANTOR RETAINED ANNUITY TRUST DATED MARCH 18,
2004, an Indiana trust (“Grube Trust II”), FRED M. FEHSENFELD, JR., an
individual (“Fehsenfeld, Jr.”), MILDRED L. FEHSENFELD IRREVOCABLE INTERVIVOS
TRUST FOR THE BENEFIT OF FRED MEHLERT FEHSENFELD, JR. AND HIS ISSUE, an Indiana
trust (“Fehsenfeld Trust I”), MAGGIE FEHSENFELD TRUST NUMBER 106 FOR THE BENEFIT
OF FRED MEHLERT FEHSENFELD, JR. AND HIS ISSUE, an Indiana trust (“Fehsenfeld
Trust II”), CALUMET, INCORPORATED, an Indiana corporation (“Calumet Inc.”), THE
HERITAGE GROUP, an Indiana general partnership (“THG”), CALUMET GP, LLC, a
Delaware limited liability company (“GP LLC”), CALUMET SPECIALTY PRODUCTS
PARTNERS, L.P., a Delaware limited partnership (“MLP”), CALUMET OPERATING, LLC,
a Delaware limited liability company (“OLLC”), CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP, an Indiana limited partnership (“Calumet LP”), CALUMET SALES
COMPANY INCORPORATED, a Delaware corporation (“Reseller”), CALUMET HOLDING, LLC,
a Delaware limited liability company (“Holding”), CALUMET PENNSYLVANIA, LLC, a
Delaware limited liability company (“Calumet PA”), CALUMET LP GP, LLC, a
Delaware limited liability company (“Calumet LP GP”), and CALUMET SHREVEPORT
PACKAGING, LLC, an Indiana limited liability company (“Shreveport Packaging”).
The above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Section 1.1.
RECITALS:
     WHEREAS, THG, Calumet Inc., Grube, Fehsenfeld, Jr., Fehsenfeld Trust I,
Fehsenfeld Trust II and GP LLC have formed MLP pursuant to the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”) for the purpose of
engaging in any business activity that is approved by GP LLC and that lawfully
may be conducted by a limited partnership organized pursuant to the Delaware LP
Act.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, each of the following actions have been taken prior to the
date hereof:
     1. THG, Fehsenfeld, Jr. and Grube (collectively, the “Organizational GP
Owners”) formed GP LLC, under the terms of the Delaware Limited Liability
Company Act (the “Delaware LLC Act”), to which (i) THG contributed $510.00 in
exchange for a 51% member interest in GP LLC, (ii) Fehsenfeld, Jr. contributed
$190.00 in exchange for a 19% member interest in GP LLC, and (iii) Grube
contributed $300.00 in exchange for a 30% member interest in GP LLC (such member
interests are, collectively, the “Organizational GP Interests”).

 



--------------------------------------------------------------------------------



 



     2. THG, Calumet Inc., Grube, Fehsenfeld, Jr., Fehsenfeld Trust I,
Fehsenfeld Trust II and GP LLC formed MLP (collectively, the “Organizational MLP
Owners”), under the terms of the Delaware LP Act, to which (i) THG contributed
$555.66 in exchange for a 55.57% limited partner interest in MLP, (ii) Calumet
Inc. contributed $98.00 in exchange for a 9.80% limited partner interest in MLP,
(iii) Grube contributed $203.84 in exchange for a 20.38% limited partner
interest in MLP, (iv) Fehsenfeld, Jr. contributed $24.50 in exchange for a 2.45%
limited partner interest in MLP, (v) Fehsenfeld Trust I contributed $49.00 in
exchange for a 4.90% limited partner interest in MLP, (vi) Fehsenfeld Trust II
contributed $49.00 in exchange for a 4.90% limited partner interest in MLP, and
(vii) THG (on behalf of GP LLC) contributed $20.00 in exchange for a 2% general
partner interest in MLP (such limited partner interests are, collectively, the
“Organizational MLP Interests”).
     3. MLP formed OLLC, under the terms of the Delaware LLC Act, and
contributed $1,000 to OLLC in exchange for all of the member interests in OLLC.
     4. Calumet LP formed Reseller, under the terms of the Delaware General
Corporation Law (the “DGCL”), and contributed $1,000 to Reseller in exchange for
all of the common stock of Reseller.
     5. Calumet Inc. formed Calumet LP GP, under the terms of the Delaware LLC
Act, and contributed $1,000 to Calumet LP GP in exchange for all of the member
interests in Calumet LP GP.
     6. Calumet LP formed Calumet PA, under the terms of the Delaware LLC Act,
and contributed $1,000 to Calumet PA in exchange for all of the member interests
in Calumet PA.
     7. Calumet LP formed Holding, under the terms of the Delaware LLC Act, and
contributed $1,000 to Holding in exchange for all of the member interests in
Holding.
     8. Calumet LP and certain of its subsidiaries entered into the Term Loan
Facility and the Revolving Credit Facility and borrowed $225,000,000 under the
Term Loan Facility and $78,300,000 under the Revolving Credit Facility and
retired and repaid all amounts outstanding under the National City Facility, the
Old Credit Facility and the Old Notes.
     9. Calumet LP contributed $93,352,531.01 of the amount it borrowed under
the Revolving Credit Facility to Calumet Shreveport, LLC (“Shreveport”) as a
capital contribution (the “Shreveport Contribution”).
     10. Shreveport used the Shreveport Contribution to retire and repay all of
its outstanding indebtedness under the Shreveport Term Loan Facility and the
Shreveport Revolving Credit Facility.

2



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following shall occur:
     1. Calumet LP will convey all of its right, title and interest in the
Non-MLP Assets to Calumet PA as a capital contribution.
     2. Calumet LP will convey all of its right, title and interest in the
Non-Qualifying Income Assets to Reseller as a capital contribution.
     3. Calumet LP will convey all of its member interest in each of (i) Calumet
PA (such membership interest, the “Calumet PA Interest”) and (ii) Shreveport
Packaging, (such membership interest, the “Shreveport Packaging Interest”) to
Holding as a capital contribution.
     4. Calumet LP will distribute all of its member interest in Holding (the
“Holding Interest”) to Grube Wife, Grube Trust I, Grube Trust II, Fehsenfeld,
Jr., Fehsenfeld Trust I, Fehsenfeld Trust II, Calumet Inc. and THG
(collectively, the “Calumet Owners”) as follows:

  (a)   Grube Wife will receive a 0.197% interest in the Holding Interest;    
(b)   Grube Trust I will receive a 18.105% interest in the Holding Interest;    
(c)   Grube Trust II will receive a 2.498% interest in the Holding Interest;    
(d)   Fehsenfeld, Jr. will receive a 2.5% interest in the Holding Interest;    
(e)   Fehsenfeld Trust I will receive a 5.0% interest in the Holding Interest;  
  (f)   Fehsenfeld Trust II will receive a 5.0% interest in the Holding
Interest;     (g)   Calumet Inc. will receive a 10.0% interest in the Holding
Interest; and     (h)   THG will receive a 56.7% interest in the Holding
Interest.

     5. Calumet Inc. will convey its general partner interest in Calumet LP (the
“Calumet LP GP Interest”) to Calumet LP GP as a capital contribution.
     6. Grube Trust I, Fehsenfeld Trust I, Fehsenfeld Trust II and THG
(collectively, the “New GP Owners”) will convey a limited partner interest in
Calumet LP with an aggregate value equal to 2% of the equity value of MLP at the
closing of the transactions contemplated by this Agreement (the “Interest”) to
GP LLC as a capital contribution (of which 32.4% of such Interest shall be
contributed by Grube Trust I, 6.25% of such Interest shall be contributed by
Fehsenfeld Trust I, 6.25% of such Interest shall be contributed by Fehsenfeld
Trust II and 55.1% of such Interest shall be contributed by THG).

3



--------------------------------------------------------------------------------



 



     7. Fehsenfeld Trust I and Fehsenfeld Trust II will each contribute
$445,006.50, respectively in cash to GP LLC as capital contributions in exchange
for additional member interests in GP LLC, resulting in GP LLC being owned as
follows:

  (a)   THG will own a 51% member interest;     (b)   Grube Trust I will own a
30.0% member interest;     (c)   Fehsenfeld Trust I will own a 9.5% member
interest; and     (d)   Fehsenfeld Trust II will own a 9.5% member interest.

     8. The Organizational GP Interests of the Organizational GP Owners will be
redeemed and cancelled and $1,000 shall thereupon be paid to the Organizational
GP Owners in proportion to their initial capital contributions.
     9. GP LLC will convey the Interest to MLP in exchange for (a) 515,857
General Partner Units, which represents a continuation of its 2% general partner
interest in MLP, and (b) the issuance of the IDRs.
     10. In connection with MLP’s initial underwritten public offering (the
“Offering”), Messrs. Fred M. Fehsenfeld Sr., Mac Fehsenfeld and Frank B.
Fehsenfeld (collectively, the “Fehsenfeld Investors”) will contribute an
aggregate $14,998,249.50 in cash to MLP in exchange for an aggregate 750,100
Common Units (at a price per Common Unit of $19.995) representing a 2.9%
interest in MLP.
     11. The Calumet Owners (other than Calumet Inc.) will convey their
remaining limited partner interests in Calumet LP to MLP in exchange for
(a) 5,169,129 Common Units representing a 20.04% limited partner interest in
MLP, of which (i) Grube Wife will receive 11,660 Common Units, (ii) Grube Trust
I will receive 1,020,456 Common Units, (iii) Grube Trust II will receive 147,853
Common Units, (iv) Fehsenfeld, Jr. will receive 147,973 Common Units,
(v) Fehsenfeld Trust I will receive 286,077 Common Units, (vi) Fehsenfeld Trust
II will receive 286,077 Common Units and (vii) THG will receive 3,269,033 Common
Units, and (b) 11,723,599 Subordinated Units representing a 45.45% limited
partner interest in MLP, of which (i) Grube Wife will receive 26,445
Subordinated Units, (ii) Grube Trust I will receive 2,314,396 Subordinated
Units, (iii) Grube Trust II will receive 335,332 Subordinated Units,
(iv) Fehsenfeld, Jr. will receive 335,600 Subordinated Units, (v) Fehsenfeld
Trust I will receive 648,825 Subordinated Units, (vi) Fehsenfeld Trust II will
receive 648,825 Subordinated Units, and (vii) THG will receive 7,414,176
Subordinated Units.
     12. Calumet Inc. will convey its member interest in Calumet LP GP to MLP in
exchange for (a) 591,886 Common Units representing a 2.29% limited partner
interest in MLP and (b) 1,342,401 Subordinated Units representing a 5.20%
limited partner interest in MLP.
     13. The Organizational MLP Interests of the Organizational MLP Owners will
be redeemed and cancelled and $980 shall thereupon be paid to the Organizational
MLP Owners in proportion to their initial capital contributins and $20 will be
paid to GP LLC

4



--------------------------------------------------------------------------------



 



     14. In connection with the Offering, the public, through the Underwriters,
will contribute $122,547,850 in cash to MLP, less the Underwriters’ discount of
$7,965,610.25 (excluding structuring fees of $612,739.25 to be paid to Goldman,
Sachs & Co. and $2,000,000 to be paid to Petrie, Parkman & Co., Inc.), in
exchange for 5,699,900 Common Units representing a 22.10% limited partner
interest in MLP.
     15. MLP will (a) pay or cause to be paid approximately $6,612,739.25 of
offering expenses (excluding the Underwriters’ discount, but including
structuring fees of $612,739 to be paid to Goldman, Sachs & Co. and $2,000,000
to be paid to Petrie, Parkman & Co., Inc.) in connection with the Offering of
the Common Units and (b) contribute the balance of the Offering proceeds to
Calumet LP as a capital contribution (of which 10% of such contribution will be
made to Calumet LP on behalf of Calumet LP GP).
     16. MLP will convey its limited partner interest in Calumet LP and its
member interest in Calumet LP GP to OLLC as a capital contribution.
     17. Calumet LP will repay approximately (a) $108,000,000 of outstanding
indebtedness under the Term Loan Facility and (b) $15,000,000 of outstanding
indebtedness under the Revolving Credit Facility.
     18. To the extent the Underwriters exercise their over-allotment option to
purchase up to 854,985 Common Units (the “Over-Allotment Option”), MLP will use
the net proceeds to repay up to approximately $17,187,335 of Calumet LP’s
additional outstanding indebtedness under the Term Loan Facility.
     19. The organizational documents of the Parties will be amended and
restated as necessary to reflect the applicable matters set forth above and as
contained in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Terms. The following defined terms shall have the meanings
given below:
     “Agreement” means this Contribution, Conveyance and Assumption Agreement.
     “Code” means Internal Revenue Code of 1986, as amended.
     “Common Units” has the meaning as set forth in the MLP Agreement.

5



--------------------------------------------------------------------------------



 



     “Effective Time” means 12:01 a.m. Eastern Standard Time on January 31,
2006.
     “General Partner Units” has the meaning as set forth in the MLP Agreement.
     “IDR” has the same meaning as “Incentive Distribution Right” as set forth
in the MLP Agreement.
     “MLP” has the meaning as set forth in the opening paragraph of this
Agreement.
     “MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of MLP, as it may be amended, supplemented or restated from time to
time.
     “National City Facility” means (i) the Amended and Restated Credit
Agreement dated as of February 23, 2003, among THG and certain of its
affiliates, as Borrowers, and National City Bank of Indiana (“National City”),
as Administrative Agent and (ii) the Amended and Restated Guarantee dated as of
February 23, 2003, among Calumet LP and certain other parties, as Guarantors,
and National City, as Administrative Agent.
     “Non-MLP Assets” means those assets set forth on Schedule A.
     “Non-MLP Liabilities” means all liabilities arising out of or related to
the ownership of the Non-MLP Assets to the extent arising or accruing on and
after the Effective Time, whether known or unknown, accrued or contingent, and
whether or not reflected on the books and records of Calumet LP or its
affiliates.
     “Non-Qualifying Income Assets” means those assets set forth on Schedule B
and such other assets that do not generate “qualifying income” as defined in
Section 7704 of the Code.
     “Non-Qualifying Income Liabilities” means all liabilities arising out of or
related to the ownership of the Non-Qualifying Income Assets to the extent
arising or accruing on and after the Effective Time, whether known or unknown,
accrued or contingent, and whether or not reflected on the books and records of
Calumet LP or its affiliates.
     “Old Credit Facility” means that $180,000,000 revolving promissory note
dated as of June 30, 2005 by and among Calumet LP, as Borrower, and The Heritage
Group (d/b/a Asphalt Refining Company), as Lender.
     “Old Notes” means the $11,400,000 million in outstanding notes issued to
The Heritage Group (d/b/a Asphalt Refining Company) by Calumet LP.
     “Partnership Group” means the MLP and any Subsidiary.
     “Revolving Credit Facility” means that $225,000,000 Revolving Credit
Agreement dated as of December 9, 2005, by and among Calumet LP, Shreveport,
Calumet Shreveport Lubricants & Waxes, LLC, an Indiana limited liability company

6



--------------------------------------------------------------------------------



 



(“Shreveport L&W”), and Calumet Shreveport Fuels, LLC, an Indiana limited
liability company (“Shreveport Fuels”), as Borrowers, Bank of America, N.A., as
Administrative Agent and Lender, and the other Lenders party thereto.
     “Registration Statement” means the registration statement on Form S-1
(Registration No. 333-128880) filed by MLP relating to the Offering.
     “Shreveport Term Loan Facility” means that $40,000,000 Term Loan Agreement
dated as of October 25, 2004, by and among Shreveport, as Borrower, Shreveport
L&W and Shreveport Fuels, as Guarantors, and Lehman Commercial paper Inc. as
Administrative Agent and Lender.
     “Shreveport Revolving Credit Facility” means that $125,000,000 Revolving
Credit Agreement dated as of October 25, 2004, by and among Shreveport, as
Borrower, Shreveport L&W and Shreveport Fuels, as Guarantors, LaSalle Business
Credit, LLC as Administrative Agent and Lender, and the others Lenders party
thereto.
     “Subordinated Units” has the meaning as set forth in the MLP Agreement.
     “Subsidiary” shall have the meaning given to it in the MLP Agreement.
     “Term Loan Facility” means that $225,000,000 Term Loan Agreement dated as
of December 9, 2005, by among Calumet LP, as Borrower, Calumet LP’s subsidiaries
from time to time party thereto, as Guarantors, and Bank of America, N.A., as
Administrative Agent and Lender.
     “Underwriters” means Goldman, Sachs & Co., Deutsche Banc Securities Inc.,
Raymond James & Associates, Inc. and Petrie Parkman & Co., Inc.
ARTICLE II
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
     Section 2.1 Contribution of Non-MLP Assets by Calumet LP to Calumet PA.
Calumet LP hereby grants, contributes, bargains, conveys, assigns, transfers,
sets over and delivers to Calumet PA, its successors and assigns, for its and
their own use forever, all of its right, title and interest in and to the
Non-MLP Assets, and Calumet PA hereby accepts such assets as a contribution to
the capital of Calumet PA.
TO HAVE AND TO HOLD the Non-MLP Assets unto Calumet PA, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
any way belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.
     Section 2.2 Contribution of Non-Qualifying Income Assets by Calumet LP to
Reseller. Calumet LP hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Reseller, its successors and assigns, for
its and their own use forever, all of its right, title and interest in and to
the Non-Qualifying Income Assets, and Reseller hereby accepts such assets as a
contribution to the capital of Reseller.

7



--------------------------------------------------------------------------------



 



TO HAVE AND TO HOLD the Non-Qualifying Income Assets unto Reseller, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in any way belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.
     Section 2.3 Contribution of Calumet PA Interest and Shreveport Packaging
Interest by Calumet LP. Calumet LP hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to Holding, its successors
and assigns, for its and their own use forever, all of its right title and
interest in and to each of the (i) Calumet PA Interest and (ii) Shreveport
Packaging Interest, and Holding hereby accepts such Calumet PA Interest and
Shreveport Packaging Interest as a contributions to the capital of Holding.
     Section 2.4 Distribution of Holding Interest by Calumet LP. Calumet LP
hereby distributes, grants, bargains, conveys, assigns, transfers, sets over and
delivers all of its right, title and interest in and to (i) 0.197% of the
Holding Interest to Grube Wife, (ii) 18.105% of the Holding Interest to Grube
Trust I, (iii) 2.498% of the Holding Interest to Grube Trust II, (iv) 2.5% of
the Holding Interest to Fehsenfeld, Jr., (v) 5.0% of the Holding Interest to
Fehsenfeld Trust I, (vi) 5.0% of the Holding Interest to Fehsenfeld Trust II,
(vii) 10.0% of the Holding Interest to Calumet Inc., (viii) 56.7% of the Holding
Interest to THG, and each of Grube Wife, Grube Trust I, Grube Trust II,
Fehsenfeld, Jr, Fehsenfeld Trust I, Fehsenfeld Trust II, Calumet Inc. and THG
hereby accepts its respective percentage of the Calumet PA Interest as a
distribution.
     Section 2.5 Contribution of Calumet LP GP Interest by Calumet Inc. to
Calumet LP GP. Calumet Inc. hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to Calumet LP GP, its successors and
assigns, for its and their own use forever, all of its right, title and interest
in and to the Calumet LP GP Interest as a capital contribution, and Calumet LP
GP hereby accepts the Calumet LP GP Interest as a contribution to the capital of
Calumet LP GP.
     Section 2.6 Contribution of the Interest by New GP Owners to GP LLC. The
New GP Owners hereby grant, contribute, bargain, convey, assign, transfer, set
over and deliver to GP LLC, its successors and assigns, for its and their own
use forever, the Interest as a capital contribution (of which 32.4% of such
Interest shall be contributed by Grube Trust I, 6.25% of such Interest shall be
contributed by Fehsenfeld Trust I, 6.25% of such Interest shall be contributed
by Fehsenfeld Trust II and 55.1% of such Interest shall be contributed by THG),
and GP LLC hereby accepts the Interest as a contribution to the capital of GP
LLC.
     Section 2.7 Contribution of Additional Cash by Fehsenfeld Trust I and
Fehsenfeld Trust II to GP LLC. Fehsenfeld Trust I and Fehsenfeld Trust II hereby
grant, contribute, bargain, convey, assign, transfer, set over and deliver to GP
LLC, its successors and assigns, for its and their own use forever, $445,006.50
and $445,006.50, respectively as a capital contribution and to increases their
respective interests in GP LLC to 9.5% and 9.5%, and GP LLC hereby accepts the
cash consideration as a contribution to the capital of GP LLC.
     Section 2.8 Redemption of Organizational GP Interest. Calumet GP hereby
redeems the Organizational GP Interest from the Organizational GP Owners and
retires the Organizational GP Interest in exchange for a payment in cash to the
Organizational GP Owners equal to an aggregate $1,000.

8



--------------------------------------------------------------------------------



 



     Section 2.9 Contribution of the Interest by GP LLC to MLP. GP LLC hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to MLP, its successors and assigns, for its and their own use forever,
the Interest in exchange for (a) 515,857 General Partner Units, which represent
a continuation of its 2% general partner interest in MLP, and (b) the issuance
of the IDRs, and MLP hereby accepts the Interest as a contribution to the
capital of MLP.
     Section 2.10 Fehsenfeld Investors Cash Contribution. The Parties
acknowledge an aggregate cash contribution by the Fehsenfeld Investors to MLP of
an aggregate $14,998,249.50 in exchange for an aggregate 750,100 Common Units
representing a 2.91% interest in MLP.
     Section 2.11 Contribution of Remaining Limited Partner Interests in Calumet
LP by the Calumet Owners (other than Calumet Inc.) to MLP. The Calumet Owners
(other than Calumet Inc.) hereby grant, contribute, bargain, convey, assign,
transfer, set over and deliver to MLP, its successors and assigns, for its and
their own use forever, all remaining limited partner interests in Calumet LP in
exchange for (a) 5,169,129 Common Units representing a 20.04% limited partner
interest in MLP, of which (i) Grube Wife will receive 11,660 Common Units,
(ii) Grube Trust I will receive 1,020,456 Common Units, (iii) Grube Trust II
will receive 147,853 Common Units, (iv) Fehsenfeld, Jr. will receive 147,973
Common Units, (v) Fehsenfeld Trust I will receive 286,077 Common Units,
(iv) Fehsenfeld Trust II will receive 286,077 Common Units and (vii) THG will
receive 3,269,033 Common Units, and (b) 11,723,599 Subordinated Units
representing a 45.45% limited partner interest in MLP, of which (i) Grube Wife
will receive 26,455 Subordinated Units, (ii) Grube Trust I will receive
2,314,396 Subordinated Units, (iii) Grube Trust II will receive 335,332
Subordinated Units, (iv) Fehsenfeld, Jr. will receive 335,600 Subordinated
Units, (v) Fehsenfeld Trust I will receive 648,825 Subordinated Units,
(vi) Fehsenfeld Trust II will receive 648,825 Subordinated Units, and (vii) THG
will receive 7,414,176 Subordinated Units, and MLP hereby accepts such limited
partner interests in Calumet LP as a contribution to the capital of MLP.
     Section 2.12 Contribution of Interest in Calumet LP GP by Calumet Inc. to
MLP Calumet Inc. hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to MLP, its successors and assigns, for its
and their own use forever, all its member interest in Calumet LP GP in exchange
for (a) 591,886 Common Units representing a 2.29% limited partner interest in
MLP and (b) 1,342,401 Subordinated Common Units representing a 5.20% limited
partner interest in MLP, and MLP hereby accept such member interest as a
contribution to the capital of MLP.
     Section 2.13 Redemption of Organizational MLP Interest; Distribution to GP.
MLP hereby redeems the Organizational MLP Interest from the Organizational MLP
Owners and retires the Organizational MLP Interest in exchange for a payment in
cash to the Organizational MLP Owners equal to an aggregate $980. MLP hereby
distributes $20 to GP LLC.

9



--------------------------------------------------------------------------------



 



     Section 2.15 Public Cash Contribution. The Parties acknowledge a cash
contribution by the public through the Underwriters to MLP of $122,547,850
($114,582,239.75 after the Underwriters’ discount of $7,965,610.25 (excluding
structuring fees of $612,739.25 to be paid to Goldman, Sachs & Co. and
$2,000,000 to be paid to Petrie, Parkman & Co., Inc.)) in exchange for 5,699,900
Common Units representing a 22.10% interest in MLP.
     Section 2.16 Payment of Transaction Expenses and Contribution of Remaining
Proceeds by MLP. The Parties acknowledge (a) the payment by MLP, in connection
with the transactions contemplated hereby, of transaction expenses in the amount
of approximately $6,612,739.25 (exclusive of the Underwriters’ discount, but
including structuring fees of $612,739.25 to be paid to Goldman, Sachs & Co. and
$2,000,000 to be paid to Petrie, Parkman & Co., Inc.) and (b) the contribution
by MLP of approximately $127,000,000 to Calumet LP (of which 10% is deemed to be
contributed on behalf of Calumet LP GP).
     Section 2.17 Contribution of Interests in Calumet LP and Calumet LP GP by
MLP to OLLC. MLP hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to OLLC, its successors and assigns, for its
and their own use forever, all its limited partner interest in Calumet LP and
all its member interest in Calumet LP GP, and OLLC hereby accepts such limited
partner interest in Calumet LP and such member interest in Calumet LP GP as a
contribution to the capital of OLLC.
     Section 2.18 Payment of Outstanding Indebtedness by Calumet LP. The parties
acknowledge (a) the repayment by Calumet LP of approximately $108,000,000 of
outstanding indebtedness under the Term Loan Facility and (b) the repayment by
Calumet LP of approximately $15,000,000 of outstanding indebtedness under the
Revolving Loan Facility.
     Section 2.19 Admission of Calumet LP GP as General Partner of Calumet LP.
Each of the partners of Calumet LP, all of which are parties to this Agreement,
hereby expressly consents to the admission of Calumet LP GP as the new general
partner of Calumet LP and to the withdrawal of Calumet Inc. as the general
partner, as a result of the assignment and contribution described in
Section 2.5. Calumet LP GP assumes Calumet Inc.’s liabilities under Indiana Code
23-16-3-8, 23-16-6 and 23-16-7, and Calumet Inc. is released from those
liabilities. The partners of Calumet LP direct the general partner of Calumet LP
to take any and all actions necessary or advisable to give effect to the
admission of the new general partner of Calumet LP, including but not limited to
filing an amended and restated Certificate of Limited Partnership with the
Secretary of State of the State of Indiana and entering into an amended and
restated limited partnership agreement reflecting all the transfers and changes
effected by this Agreement.
     Section 2.20 Admission of New Limited Partner of Calumet LP. Each of the
limited partners of Calumet LP has transferred and conveyed its entire limited
partnership interest either to GP LLC or to MLP, with the agreement and
understanding that these interests would be further conveyed by GP LLC to MLP,
and then by MLP to OLLC, in the manner described in Sections 2.6, 2.9, 2.11,
2.12 and 2.15 of this Agreement. All the partners of Calumet LP, including the
general partner, intend and expressly consent to the admission of OLLC as the
limited partner of Calumet LP and to the withdrawal of each Calumet Owner (other
than Calumet Inc.) as a limited partner. OLLC assumes the liabilities of the
assigning limited partners under Indiana Code 23-16-3-8, 23-16-6 and 23-16-7,
and each of the assigning limited partners is

10



--------------------------------------------------------------------------------



 



released from those liabilities. The partners direct the general partner to take
any and all actions necessary or advisable to give effect to the admission of
the new limited partner, including but not limited to entering into an amended
and restated limited partnership agreement reflecting all the transfers and
changes effected by this Agreement.
     Section 2.21 Intent to Admit Assignees as New Partners and/or Members.
Pursuant to this Agreement, several parties assign and convey ownership
interests in limited partnerships or limited liability companies, and in each
case, the assignor and assignee intend for the assignee to be admitted as a
partner to the partnership or admitted as a member of the limited liability
company, as applicable. To the extent required by any organic document of the
organization, or required by law, each partner and member of any organization
affected by an assignment and conveyance of an ownership interest described in
this Agreement (all of which partners and members are also parties to this
Agreement) hereby consents to the admission of the assignee as a partner to the
partnership (whether general or limited) or as a member of a limited liability
company, as applicable. The parties agree to take any and all other actions,
including execution of amendments or other documents, that may be necessary or
advisable to carry out the intent and purposes of this Section.
ARTICLE III
ASSUMPTIONS OF CERTAIN LIABILITIES
     Section 3.1 Assumption of Non-MLP Liabilities by Calumet PA. In connection
with the contribution and transfer by Calumet LP of the Non-MLP Assets to
Calumet PA, as set forth in Section 2.1 above, Calumet PA hereby assumes and
agrees to duly and timely pay, perform and discharge the Non-MLP Liabilities, to
the full extent that Calumet LP has been heretofore or would have been in the
future obligated to pay, perform and discharge the Non-MLP Liabilities were it
not for the execution and delivery of this Agreement; provided, however, that
said assumption and agreement to duly and timely pay, perform and discharge the
Non-MLP Liabilities shall not (a) increase the obligation of Calumet PA with
respect to the Non-MLP Liabilities beyond that of Calumet LP, (b) waive any
valid defense that was available to Calumet LP with respect to the Non-MLP
Liabilities or (c) enlarge any rights or remedies of any third party, if any,
under any of the Non-MLP Liabilities.
     Section 3.2 Assumption of Non-Qualifying Income Liabilities by Reseller. In
connection with the contribution and transfer by Calumet LP of the
Non-Qualifying Income Assets to Reseller, as set forth in Section 2.2 above,
Reseller hereby assumes and agrees to duly and timely pay, perform and discharge
the Non-Qualifying Income Liabilities, to the full extent that Calumet LP has
been heretofore or would have been in the future obligated to pay, perform and
discharge the Non-Qualifying Income Liabilities were it not for the execution
and delivery of this Agreement; provided, however, that said assumption and
agreement to duly and timely pay, perform and discharge the Non-Qualifying
Income Liabilities shall not (a) increase the obligation of Reseller with
respect to the Non-Qualifying Income Liabilities beyond that of Calumet LP,
(b) waive any valid defense that was available to Calumet LP with respect to the
Non-Qualifying Income Liabilities or (c) enlarge any rights or remedies of any
third party, if any, under any of the Non-Qualifying Income Liabilities.

11



--------------------------------------------------------------------------------



 



ARTICLE IV
ADDITIONAL TRANSACTIONS
     Section 4.1 Over-Allotment Option. The Parties acknowledge that in the
event the Underwriters exercise their Over-Allotment Option, (i) MLP shall
contribute the net proceeds therefrom to OLLC; (ii) OLLC shall then contribute
the net proceeds to Calumet LP (of which 10% of such contribution will be made
to Calumet LP on behalf of Calumet LP GP); and (iii) Calumet LP shall use the
net proceeds to repay approximately $17,187,335 of additional outstanding
indebtedness under the Term Loan Facility.
ARTICLE V
TITLE MATTERS
     Section 5.1 Encumbrances.
     (a) Except to the extent provided in any other document executed in
connection with this Agreement or the Offering, the contribution and conveyance
(by operation of law or otherwise) of the various physical assets owned as
reflected in this Agreement (collectively, the “Assets”) are made expressly
subject to all recorded and unrecorded liens (other than consensual liens),
encumbrances, agreements, defects, restrictions, adverse claims and all laws,
rules, regulations, ordinances, judgments and orders of governmental authorities
or tribunals having or asserting jurisdictions over the Assets and operations
conducted thereon or in connection therewith, in each case to the extent the
same are valid and enforceable and affect the Assets, including all matters that
a current survey or visual inspection of the Assets would reflect.
     (b) To the extent that certain jurisdictions in which the Assets are
located may require that documents be recorded in order to evidence the
transfers of title reflected in this Agreement, then the provisions set forth in
Section 5.1(a) immediately above shall also be applicable to the conveyances
under such documents.
     Section 5.2 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales
Laws.
     (a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE ASSETS,
INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS
GENERALLY OR INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE ASSETS, (B) THE INCOME TO BE DERIVED FROM THE ASSETS, (C) THE
SUITABILITY OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR OPERATION
WITH ANY LAWS (INCLUDING ANY ZONING,

12



--------------------------------------------------------------------------------



 



ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS. EXCEPT TO THE
EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH
THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS
HAD THE OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS, AND EACH IS RELYING SOLELY
ON ITS OWN INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES. EXCEPT TO THE EXTENT PROVIDED
IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR
THE OFFERING, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL
OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT
PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE OFFERING, EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE MAXIMUM
EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR HEREIN
IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE ASSETS ARE
CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE
TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS THAT MAY ARISE
PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET
FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING.
     (b) The contributions of the Assets made under this Agreement are made with
full rights of substitution and subrogation of the respective Parties receiving
such contributions, and all persons claiming by, through and under such Parties,
to the extent assignable, in and to all covenants and warranties by the
predecessors-in-title of the Parties contributing the Assets, and with full
subrogation of all rights accruing under applicable statutes of limitation and
all rights of action of warranty against all former owners of the Assets.
     (c) Each of the Parties agrees that the disclaimers contained in this
Section 5.2 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “grant,” “contribute,” “convey,” “bargain,”
“assign,” “transfer,” “deliver,” “sell” or “set over” or any of them or any
other words used in this Agreement are hereby expressly disclaimed, waived or
negated.
     (d) Each of the Parties hereby waives compliance with any applicable bulk
sales law or any similar law in any applicable jurisdiction in respect of the
transactions contemplated by this Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE VI
FURTHER ASSURANCES
     Section 6.1 Further Assurances. From time to time after the date hereof,
and without any further consideration the Parties agree to execute, acknowledge
and deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.
     Section 6.2 Other Assurances. From time to time after the Effective Time,
and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to the MLP or its subsidiaries as required in connection with the
Offering. However, due to the age of some of those assets and the difficulties
in locating appropriate data with respect to some of the assets it is possible
that assets intended to be contributed to the MLP or its subsidiaries were not
identified and therefore are not included in the assets contributed to the MLP
or its subsidiaries. It is the express intent of the Parties that the MLP or its
subsidiaries own all assets necessary to operate the assets that are identified
in this Agreement and in the Registration Statement. To the extent any assets
were not identified but are necessary to the operation of assets that were
identified, then the intent of the Parties is that all such unidentified assets
are intended to be conveyed to the appropriate members of the Partnership Group.
To the extent such assets are identified at a later date, the Parties shall take
the appropriate actions required in order to convey all such assets to the
appropriate member of the Partnership Group. Likewise, to the extent that assets
are identified at a later date that were not intended by the parties to be
conveyed as reflected in the Registration Statement, the Parties shall take the
appropriate actions required in order to convey all such assets to the
appropriate party.
ARTICLE VII
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article II or Article III of this Agreement shall be
operative or have any effect until the Effective Time, at which time all the
provisions of Article II or Article III of this Agreement shall be effective and
operative in accordance with Article VIII, without further action by any Party.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Order of Completion of Transactions. The transactions provided
for in Article II of this Agreement shall be completed immediately following the
Effective Time in the order set forth in Article II of this Agreement. The
transactions provided for in Article III of this Agreement shall be completed
simultaneously with the transactions provided for in Article II of this
Agreement. The transactions provided for in Article IV of this Agreement shall
be completed after those provided for in Article II and Article III of this
Agreement.
     Section 8.2 Costs. Except for the transaction expenses set forth in
Section 2.14, OLLC shall pay all expenses, fees and costs, including sales, use
and similar taxes arising out of the contributions, conveyances and deliveries
to be made hereunder, and shall pay all documentary, filing, recording,
transfer, deed and conveyance taxes and fees required in connection therewith.
In addition, OLLC shall be responsible for all costs, liabilities and expenses
(including court costs and reasonable attorneys’ fees) incurred in connection
with the implementation of any conveyance or delivery pursuant to Article VI of
this Agreement.
     Section 8.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation.”
     Section 8.4 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
     Section 8.5 No Third Party Rights. The provisions of this Agreement are
intended to bind the parties signatory hereto as to each other and are not
intended to and do not create rights in any other person or confer upon any
other person any benefits, rights or remedies and no person is or is intended to
be a third party beneficiary of any of the provisions of this Agreement.
     Section 8.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties.
     Section 8.7 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Indiana applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.
     Section 8.8 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political

15



--------------------------------------------------------------------------------



 



body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement. Instead, this Agreement
shall be construed as if it did not contain the particular provision or
provisions held to be invalid, and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.
     Section 8.9 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
     Section 8.10 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to its subject matter. This document and
such instruments contain the entire understanding of the Parties. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or shall be included in or form part of this Agreement unless it
is contained in a written amendment hereto executed by the Parties after the
date of this Agreement.
     Section 8.11 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as
of the date first written above.

              /s/ F. William Grube           F. WILLIAM GRUBE
 
            /s/ Janet Krampe Grube           JANET KRAMPE GRUBE
 
            JANET KRAMPE GRUBE GRANTOR RETAINED ANNUITY TRUST DATED JANUARY 31,
2002
 
       
 
  By:   /s/ Janet K. Grube 
 
       
 
      Janet K. Grube
 
      Trustee
 
            JANET KRAMPE GRUBE GRANTOR RETAINED ANNUITY TRUST DATED MARCH 18,
2004
 
       
 
  By:   /s/ Janet K. Grube
 
       
 
      Janet K. Grube
 
      Trustee
 
            /s/ Fred M. Fehsenfeld, Jr.           FRED M. FEHSENFELD, JR.
 
            MILDRED L. FEHSENFELD IRREVOCABLE INTERVIVOS TRUST FOR THE BENEFIT
OF FRED MEHLERT FEHSENFELD, JR. AND HIS ISSUE
 
       
 
  By:   /s/ James C. Fehsenfeld
 
       
 
      James C. Fehsenfeld
 
      Trustee

Calumet Specialty Products Partners, L.P.
Contribution, Conveyance and Assumption Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              MAGGIE FEHSENFELD TRUST NUMBER 106 FOR THE BENEFIT OF FRED MEHLERT
FEHSENFELD, JR. AND HIS ISSUE
 
       
 
  By:   /s/ James C. Fehsenfeld
 
       
 
      James C. Fehsenfeld
 
      Trustee
 
            THE HERITAGE GROUP  
 
  By:   /s/ Fred M. Fehsenfeld, Jr.
 
       
 
      Fred M. Fehsenfeld, Jr.
 
      Chief Executive Officer
 
            CALUMET, INCORPORATED
 
       
 
  By:   /s/ R. Patrick Murray, II
 
       
 
      R. Patrick Murray, II
 
      Vice President and Chief Financial Officer
 
            CALUMET GP, LLC
 
       
 
  By:   /s/ R. Patrick Murray, II
 
       
 
      R. Patrick Murray, II
 
      Vice President and Chief Financial Officer
 
            CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
 
            By: Calumet GP, LLC, its general partner
 
       
 
    By:  /s/ R. Patrick Murray, II
 
       
 
      R. Patrick Murray, II
 
      Vice President and Chief Financial Officer

Calumet Specialty Products Partners, L.P.
Contribution, Conveyance and Assumption Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  CALUMET OPERATING, LLC
 
                By: Calumet Specialty Products Partners, L.P., its sole member
 
           
 
      By:  Calumet GP, LLC, its general partner
 
           
 
         By: /s/ R. Patrick Murray, II
 
           
 
          R. Patrick Murray, II
 
          Vice President and Chief Financial Officer
 
                CALUMET LP GP, LLC
 
                By: Calumet, Incorporated, its sole member
 
           
 
        By: /s/ R. Patrick Murray, II
 
           
 
          R. Patrick Murray, II
 
          Vice President and Chief Financial Officer
 
                CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
                By: Calumet, Incorporated, its general partner
 
           
 
        By: /s/ R. Patrick Murray, II
 
           
 
          R. Patrick Murray, II
 
          Vice President and Chief Financial Officer
 
                CALUMET SALES COMPANY INCORPORATED
 
           
 
  By:   /s/ R. Patrick Murray, II                   R. Patrick Murray, II      
  Vice President and Chief Financial Officer

Calumet Specialty Products Partners, L.P.
Contribution, Conveyance and Assumption Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  CALUMET PENNSYLVANIA, LLC
 
                By: Calumet Lubricants Co., Limited Partnership, its sole member
 
                    By: Calumet, Incorporated, its general partner  
 
          By: /s/ R. Patrick Murray,
II                                                             
 
            R. Patrick Murray, II
 
            Vice President and Chief Financial Officer
 
                CALUMET HOLDING, LLC
 
                By: Calumet Lubricants Co., Limited Partnership, its sole member
 
                    By: Calumet, Incorporated, its general partner  
 
          By: /s/ R. Patrick Murray,
II                                                              
 
            R. Patrick Murray, II
 
            Vice President and Chief Financial Officer
 
                CALUMET SHREVEPORT PACKAGING, LLC
 
                By:  /s/ R. Patrick Murray, II
                                                                                                       
    Name:  R. Patrick Murray, II      
                                                                                                    
    Title:  Vice President and Chief Financial
Officer                                                                           

Calumet Specialty Products Partners, L.P.
Contribution, Conveyance and Assumption Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE A
     ALL ASSETS OWNED OR USED BY CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
(“CALUMET”) IN CONNECTION WITH THE ROUSEVILLE REFINERY (AS DEFINED BELOW) AND/OR
THE RENO FACILITY (AS DEFINED BELOW) INCLUDING, BUT NOT LIMITED TO THE
FOLLOWING:
ROUSEVILLE REFINERY
          1. Rouseville Refinery. The refinery facilities located at Plant
Number 1 in Rouseville, Pennsylvania described further in item 6 below (the
“Rouseville Refinery”), including, without limitation, (a) feedstock and supply
agreements related to the operation of the wax business; (b) the hydrotreater,
deresining, dewaxing and bauxite filtration units; (c) the boiler house and
utility complex; (d) the wastewater treatment facilities; (e) the Rouseville
Refinery packaging plant and associated tankage; (g) all existing tankage;
(g) all loading and unloading facilities for tank cars and tank trucks; (h) all
maintenance supplies and spare parts associated with the above equipment;
(i) existing wax feedstocks, in process wax products and footsoil, and finished
wax products and footsoil necessary to operate the wax business; (j) existing
accounts receivable necessary to operate the wax business; and (k) any document,
agreement, instrument, certificate, writing, notice, consent, affidavit, letter,
telegram, telex, statement, file, computer disk, microfiche or other document in
electronic format, schedule, exhibit, or any other paper or record whatsoever
relating to the current and proposed operations of the Rouseville Refinery;
          2. Equipment. All machinery, transportation equipment, spare parts,
supplies tools, equipment, computer equipment furnishings and fixtures owned,
leased or subject to a contract of purchase and sale, or lease commitment
(collectively, the “Equipment”) that is used in the Rouseville Refinery as
operated by Calumet;
          3. Rouseville Inventories. All saleable, usable inventories of wax
feedstocks, in process wax products and footsoil, finished wax products and
related packaging materials, and footsoil related to the Rouseville Refinery
wherever situated;
     4. Accounts Receivable. All accounts and notes receivable (collectively,
the “Accounts Receivable”) relating to the Rouseville Refinery;
     5. Proprietary Information. All rights to the names and any derivations
thereof, any patent rights, inventions, shop rights, know how, trade secrets,
designs, drawings, art work, plans, prints, manuals, models, design
registrations, inventor’s certificates, technical information and data,
copyrightable works, lists of materials, patterns, models, records, diagrams,
formulae, product design standards, tools, die, jigs, models, prototypes,
product information literature, computer files, computer software, hard copy
files, catalogs, specifications, confidentiality agreements, confidential
information and other proprietary technology and similar information; all
registered and unregistered trademarks, service marks, logos, trade names and
all other trademark rights; all registered and unregistered copyrights; and all
registrations for, and

 



--------------------------------------------------------------------------------



 



applications for registration of, any of the foregoing (collectively, the
“Proprietary Information”), that are used in the conduct of the Rouseville
Refinery, and any and all other information and material proprietary to Calumet,
owned, possessed or used by it, whether or not such information is embodied in
writing or other physical form, and that is not generally known to the public,
that (a) relates to financial information regarding the Rouseville Refinery,
including, without limitation, (i) business plans and (ii) sales, financing,
pricing and marketing procedures or methods of Calumet, or (b) relates to
specific business matters concerning the identity of or other information
regarding sales personnel or customers of the Rouseville Refinery;
     6. Real Property. All real property, or any interest therein that is used
in the Rouseville Refinery;
     7. Entitlements. The benefit of all unfilled or outstanding purchase
orders, sales or service contracts, other commitments, contracts, engagements
and leases to which Calumet is entitled (collectively, the “Entitlements”) that
relate to the Rouseville Facility;
     8. Building and Equipment. The office building and the associated equipment
and real property;
     9. Laboratory and Equipment. The laboratory and the associated equipment
and real property;
     10. Emergency Response Building and Equipment. The emergency response
building and the associated equipment and real property;
     11. Software. The environmental, safety and operations software;
     12. Prepaid Expenses and Deposits. All prepaid expenses and deposits made
by Calumet relating to the Rouseville Refinery;
     13. Air Emissions Credits. Any air emissions credits existing as of the
date hereof associated with the Rouseville Refinery, if any, and any additional
air emissions credits resulting from or associated with the operation of the
Rouseville Refinery after the date hereof; and
     14. Intangible Assets. Any intangible assets associated with the Rouseville
Facility.

 



--------------------------------------------------------------------------------



 



RENO FACILITY
          15. Reno Facility. The wax producing, blending and packaging facility
located in Reno, Pennsylvania described further in item 20 below (the “Reno
Facility”), including, without limitation, all tankage, wax blending and
packaging equipment, loading and unloading facilities and warehouse facility;
          16. Equipment. All Equipment that is used in the Reno Facility as
operated by Calumet;
          17. Reno Inventories. All saleable, usable inventories of wax
feedstocks, in process wax products and footsoil, finished wax products and
related packaging materials, and footsoil related to the Reno Refinery wherever
situated;
          18. Accounts Receivable. All Accounts Receivable relating to the Reno
Facility;
          19. Proprietary Information. All Proprietary Information that are used
in the conduct of the Reno Facility, and any and all other information and
material proprietary to Calumet, owned, possessed or used by it, whether or not
such information is embodied in writing or other physical form, and that is not
generally known to the public, that (a) relates to financial information
regarding the Reno Facility, including, without limitation, (i) business plans
and (ii) sales, financing, pricing and marketing procedures or methods of
Calumet, or (b) relates to specific business matters concerning the identity of
or other information regarding sales personnel or customers of the Reno
Facility;
          20. Real Property. All Real Property that is used in the Reno
Facility;
          21. Entitlements. Entitlements that relate to the Reno Facility;
          22. Office Building and Equipment. The office building and the
associated equipment and real property;
          23. Software. The environmental, safety and operations software;
          24. Prepaid Expenses and Deposits. All prepaid expenses and deposits
made by Calumet relating to the Reno Facility;
          25. Air Emissions Credits. Any air emissions credits existing as of
the date hereof associated with the Reno Facility and the interests of Calumet,
if any, and any additional air emissions credits resulting from or associated
with the operation of the Reno Facility after the date hereof; and
          26. Intangibles. Any intangible assets associated with the Reno
Facility.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
     1. Contract No. SP0600-05-D-0470 for the purchase and sale of JP-8 jet fuel
by and between the United States of America (Defense Energy Support Center) and
Calumet Shreveport Fuels, LLC, dated as of March 18, 2005, as amended or novated
to date.
     2. Aviation Jet Fuels Sales and Purchase Agreement by and between Calumet
Shreveport Fuels, LLC and Comair, Inc., dated December 1, 2005.
     3. Supply arrangement with Atlantic Southeast Airlines for period July 1,
2005 through June 30, 2006 with approximate volumes of 150,000 gallons per
month.
     4. Supply arrangement with Continental Airlines for one year period
starting July 1, 2005 with approximately volumes of 45,000 gallons per month.
     5. Supply arrangement with American Eagle, a wholly owned subsidiary of AMR
Corporation, which began approximately December 1, 2005 with anticipated volumes
of 50,000 gallons per month.

 